Citation Nr: 0519961	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  00-24 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder. 

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include irritable bowel syndrome. 

3.  Entitlement to an initial rating in excess of 10 percent 
for a service-connected skin disorder. 

4.  Entitlement to an initial rating in excess of 10 percent 
for a service connected left ankle disorder.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from December 1994 to 
December 1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO).  That decision, in part, granted 
service connection for a skin disorder, rated as 10 percent 
disabling, and a left ankle condition, at a rating of 0 
percent.  The veteran expressed disagreement with these 
initial ratings; accordingly, the principles enumerated in 
Fenderson v. West, 12 Vet. App. 119 (1999) with respect to 
consideration of "staged ratings" are for application with 
respect to these claims.  This fact has been reflected in the 
manner in which the issues have been listed on the first page 
herein, and the issues have also been listed to reflect the 
fact that the rating for the service-connected left ankle 
disability was increased, during the appellate process at the 
RO, to 10 percent.  


FINDINGS OF FACT

1.  There is no competent evidence of record linking a 
current left knee or gastrointestinal disorder to service. 

2.  Entitlement to the benefits sought in connection with the 
claims for increased ratings for the service-connected skin 
and left ankle disorders cannot be established without a 
current VA examination to determine the severity of these 
disabilities.  

3.  Good cause has not been shown for the veteran's failure 
to submit to VA examinations scheduled for March 2004 to 
assess the severity of the service connected skin and left 
ankle disabilities. 
CONCLUSIONS OF LAW

1.  Neither a left knee disorder nor a gastrointestinal 
disorder was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004). 
 
2.  Entitlement to increased initial rating for the service-
connected skin disorder or the service-connected left ankle 
disorder is not warranted.  38 C.F.R. § 3.655 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant' s possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In an October 2004 letter, the RO advised the veteran of the 
VCAA and its effect on his claims.  In addition, the veteran 
was advised, by virtue of a detailed March 2000 statement of 
the case (SOC) and May 2003 and April 2004 supplemental 
statements of the case (SSOCs) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claims.  The Board 
therefore believes that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claims, and that the March 2000 SOC and May 
2003 and April 2004 SSOCs issued by the RO clarified what 
evidence would be required to establish entitlement to the 
benefits sought.  Further, the claims file reflects that the 
May 2003 SSOC contained the new duty-to-assist regulation now 
codified at 38 C.F.R. § 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield v. Nicholson, supra, slip op. at 27.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

II.  Service Connection Issues

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
form a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992). 

The veteran's service medical records, while reflecting an 
isolated reference to cramping and upper quadrant pain in 
1996 and left knee pain in July 1997, diagnosed as a muscle 
strain of the superior aspect of the left patellae, do not 
reflect any evidence of either a chronic gastrointestinal or 
chronic left knee disorder.  The separation examination and 
medical history compiled in October 1998 did not make 
reference any gastrointestinal or left knee disability.   

The post-service evidence includes reports from a March 1999 
VA examination, which in pertinent part reflects the veteran 
reporting an onset of left knee pain in July 1997.  He 
reported no history of an injury, and he indicated that the 
knee would give out on a daily basis.  He described the pain 
as being very sharp in nature and occurring two to three 
times per week.  The veteran also reported having excessive 
gas since 1997, of a constant nature, and not associated with 
any particular type of food.  He also described bloating.  
Upon examination, there was a normal range of motion in the 
left knee.  The bowel sounds were present and normally 
active, and the abdomen was soft and non-tender to deep 
palpation.  No guarding or rebound tenderness was noted, and 
there were no masses or organomegaly.  The diagnoses included 
"[b]loating and gas, likely irritable bowel syndrome."  A 
left knee disorder was not diagnosed.  

Review of the remaining post-service evidence, including 
reports from VA examinations conducted in May 2002, reveals 
no evidence of a chronic left knee or gastrointestinal 
disability.  The post-service evidence also reveals no 
competent evidence linking a current stomach or left knee 
disability to service. 
Applying the applicable legal criteria to the facts 
summarized above, and given the essentially negative service 
medical records, to include the separation examination and 
medical history reported at that time, and the lack of any 
competent post-service linking a current left knee or 
gastrointestinal disorder to service, the Board concludes 
that the probative value of the negative evidence exceeds 
that of the positive.  With respect to the left knee 
disorder, there does not even appear to be a current 
disability associated with this disorder for which service 
connection can be granted.  See Rabideau, Brammer, supra.
In making this determination, the Board has carefully 
considered the assertions of the veteran asserting that he 
has a current left knee and gastrointestinal disorder as the 
result of service.  See Routen, Espiritu, supra.  With all 
due respect for the veteran's opinion as a layman, the Board 
finds that the probative value of this positive evidence is 
outweighed by the negative evidence of record.  Therefore, 
the claims for service connection for a left knee and 
gastrointestinal disorder must be denied.  Gilbert, supra.

III.  Increased Rating Issues

VA regulations provide that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination, and the claimant, without good cause, fails to 
report for such examination, and the examination was 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655.  However, when the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, 
or, as in the instant case, a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  

The record reveals that the veteran was notified by letter 
that he was scheduled for VA examinations of his skin and 
left ankle in March 2004.  The veteran failed to report for 
either examination, and neither he or his representative has 
provided a reason or explanation for the veteran's failure to 
attend these examinations.  

The claims file does not document that the notice for any of 
the VA examinations was returned by the United States Postal 
Service as undeliverable.  Moreover, there is a presumption 
of regularity that attends the administrative functions of 
the Government.  The law presumes that the notice letters for 
the scheduled examinations were properly mailed and 
forwarded.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 1995) (the 
law presumes the regularity of the administrative process 
"in the absence of clear evidence to the contrary"); Ashley 
v. Derwinski, 2 Vet. App. 62, 64-65 (1992); Ashley v. 
Derwinski, 2 Vet. App. 307, 308-9 (1992); Saylock v. 
Derwinski, 3 Vet. App. 394, 395 (1992).  See McCullough v. 
Principi, 15 Vet. App. 272 (2001) (appellant's assertion that 
she did not recall receiving notice from originating agency 
that she had 180 days to request waiver of recovery of 
overpayment of death pension was not "clear evidence to the 
contrary" to rebut presumption that notice was properly 
mailed to her); YT v. Brown, 9 Vet. App. 195, 199 (1996) (the 
appellant's statement that she did not receive the November 
1990 statement of the case is not the "clear evidence to the 
contrary" that is required to rebut the presumption of 
regularity that the notice was sent); Mason v. Brown, 8 Vet. 
App. 44, 55 (1995) ("appellant's statement of nonreceipt, 
standing alone, is not the type of 'clear evidence to the 
contrary' which is sufficient to rebut the presumption"); 
see also Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 
2000) ("Government officials are presumed to carry out their 
duties in good faith and proof to the contrary must be almost 
irrefutable to overcome that presumption."

The Board stresses that, although VA has a duty to assist the 
veteran with the development of the evidence in connection 
with his claim, "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  The failure to cooperate may result in 
adverse action, pursuant 38 C.F.R. §§ 3.158, 3.655.

In summary, and under the authority cited above, because the 
veteran's failure to submit for the VA examinations scheduled 
for March 2004 is without any reasonable explanation, it may 
be said that his absence from the scheduled examinations was 
without good cause.  Thus, as the scheduled examinations were 
necessary in order to establish entitlement to the benefits 
sought, the claims must be denied.  38 C.F.R. § 3.655.  The 
Board notes that the veteran was informed of the provisions 
of 38 C.F.R. § 3.655 in the April 2004 SSOC; therefore, the 
veteran is not prejudiced by this determination of the Board.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).   

The Board notes that the veteran is free to submit a claim 
for increased compensation and other benefits at any time, 
and the Board is hopeful that, if he does, he will fully 
cooperate with the RO's efforts to obtain adequate medical 
examination findings to support any such claims.


ORDER

Entitlement to service connection for a left knee disorder is 
denied. 

Entitlement to service connection for a gastrointestinal 
disorder, to include irritable bowel syndrome, is denied. 

Entitlement to an initial rating in excess of 10 percent for 
a service-connected skin disorder is denied. 

Entitlement to an initial rating in excess of 10 percent for 
a service connected left ankle disorder is denied.  




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


